Case 2:18-cv-00245-JRG Document 260 Filed 10/15/19 Page 1 of 8 PageID #: 28204



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION

UNITED SERVICES AUTOMOBILE
ASSOCIATION,

      Plaintiff,                              Case No. 2:18-cv-245-JRG

      v.                                        FILED UNDER SEAL

WELLS FARGO BANK, N.A.,

      Defendant.


 DEFENDANT WELLS FARGO BANK, N.A.’S REPLY IN SUPPORT OF ITS MOTION
       FOR SUMMARY JUDGMENT OF NO WILLFUL INFRINGEMENT
Case 2:18-cv-00245-JRG Document 260 Filed 10/15/19 Page 2 of 8 PageID #: 28205



       Summary judgment is appropriate because there is simply no dispute that Wells Fargo has

not engaged in conduct, either pre- or post-suit, that can support a finding of willful infringement.

  I.   There is no evidence that Wells Fargo willfully infringed post-suit because it has a
       good faith belief that it does not infringe.

       As an initial matter, USAA contends that Wells Fargo’s motion must be denied because it

failed to address post-suit conduct. Not so. Wells Fargo has carried its initial burden by identifying

the portions of the record indicating the absence of a genuine issue of material fact on an issue for

which USAA carries the burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).

Wells Fargo “need not negate the elements of” USAA’s case, but must only point out the absence

of evidence supporting its case. Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en

banc). Now that USAA has come forward with its allegation that Wells Fargo willfully infringed

the Asserted Patents post-suit, Wells Fargo is entitled to reply.

       Regarding USAA’s allegations of post-suit willful infringement, the undisputed record

reveals Wells Fargo has a legitimate and good faith belief that it does not infringe the Asserted

Patents. Wells Fargo’s non-infringement expert identifies limitations which are not infringed by

Wells Fargo’s Mobile Deposit application. See generally Ex. T, Villasenor Rep. ¶¶ 74–200, 209.




                                                                                 . Ex. T, Villasenor

Rep. ¶¶ 109–110. USAA received an allowance based on this distinction. Similarly, Wells Fargo’s

expert Van Horn testified as to the prosecution history of the Asserted Patents, including a

discussion of certain Office Actions in the prosecution history, and the steps USAA took to get

around certain prior art, including Graham. Ex. U, Van Horn Rep. ¶¶ 43–75.

       Both Villasenor’s and Van Horn’s analyses show that Wells Fargo has a reasonable and


                                                  1
Case 2:18-cv-00245-JRG Document 260 Filed 10/15/19 Page 3 of 8 PageID #: 28206



good faith belief that it does not infringe the Asserted Patents, namely that because Wells Fargo’s

process analyzes the images after they are acquired, as opposed to “when,” Wells Fargo’s product

does not satisfy the “when” limitation. Ex. T, Villasenor Rep. ¶ 111; Ex. U, Van Horn Rep. ¶¶ 43–

76. USAA did not move for summary judgment on infringement, effectively conceding that Wells

Fargo’s non-infringement defenses are reasonable. As Wells Fargo has a reasonable, good faith

belief that it does not infringe the Asserted Patents, it does not willfully infringe. Halo Elecs., Inc.

v. Pulse Elecs., Inc., 136 S. Ct. 1923, 1928 (2016) (defendants acting “in ignorance or good faith”

should not be subject “to the same treatment as the ‘wanton and malicious pirate’”).

        The evidence that USAA contends creates a fact issue as to post-suit willful infringement

does not warrant a different result. Specifically, the only evidence USAA points to is testimony

that it is technologically possible for Wells Fargo to remove the autocapture functionality from its

Mobile Deposit App. See Resp. at 3, 9. However, given Wells Fargo reasonably and in good faith

believes that it does not infringe the Asserted Patents, it need not remove the autocapture

functionality so as not to infringe, and the evidence pointed to by USAA does not create a fact

issue as to willfulness. See M & C Innovations, LLC v. Igloo Prod. Corp., No. 4:17-CV-2372,

2018 WL 4620713, at *5 (S.D. Tex. July 31, 2018) (“Assuming for the sake of argument that the

complaint put Igloo on notice of the existing patents, and Igloo continued its manufacturing its

infringing products, this would simply be the kind of ‘garden-variety’ patent case that Halo affirms

is ill-suited for a finding of willfulness.”).

 II.    There is no genuine issue of material fact that Wells Fargo lacked knowledge of the
        Asserted Patents prior to suit.

        The law is clear that knowledge of the asserted patent is a prerequisite for a finding of

willful infringement. WBIP, LLC v. Kohler Co., 829 F.3d 1317, 1341 (Fed. Cir. 2016). There is




                                                   2
Case 2:18-cv-00245-JRG Document 260 Filed 10/15/19 Page 4 of 8 PageID #: 28207



no competent summary judgment evidence to suggest Wells Fargo had knowledge of the Asserted

Patents prior to the lawsuit, and the Court should thus grant summary judgment.

       USAA fails to create a genuine issue of material fact to the contrary. USAA points to the

following evidence which it contends precludes summary judgment of no willful infringement,

none of which create a genuine issue of material fact justifying sending this issue to the jury:

(a) Wells Fargo was aware of USAA engaging in the mobile deposit space prior to incorporating

autocapture into its Mobile Deposit product; (b) Mr. Calman, who admits that he is not an expert

on patent procedure, opines that USAA’s nonpublished patent applications were, in fact, available

to the public; and (c) Wells Fargo received notice of the ’779, ’517, and ’571 patents in February

2018. None of these “facts” actually create a genuine factual dispute regarding Wells Fargo’s pre-

suit knowledge, and thus summary judgment of no willful infringement must be granted.

       Regarding USAA’s allegations that Wells Fargo knew of USAA’s developments in the

mobile deposit field, USAA fails to connect Wells Fargo’s legitimate research into the competitive

landscape to any aspect of the patented inventions. Additionally, Wells Fargo has moved to strike

the opinions of USAA’s expert regarding allegations that Wells Fargo and/or Mitek copied USAA,

on the grounds that he lacks personal knowledge of the evidence, and cannot opine on Wells

Fargo’s subjective state of mind. Dkt. No. 142, at 5–6 (incorporated herein by reference).

       Moreover, USAA’s contentions that Wells Fargo knew that USAA was working in the

mobile deposit space or believed that USAA had filed for patent application relating to mobile

deposit are completely negated by the undisputed evidence in the record that Wells Fargo searched

for USAA’s patent applications and patent filings relating to mobile deposit and did not find

anything because USAA chose not to publish its patent applications. As an initial matter, the

applications for the ’517 Patent and ’090 Patent were not published or cited in any pending patent



                                                3
Case 2:18-cv-00245-JRG Document 260 Filed 10/15/19 Page 5 of 8 PageID #: 28208



applications, and thus there is no evidence that the applications for the ’517 or ’090 Patent were

publicly available prior to issuance. Moreover, USAA fails to respond to the argument that even

if Wells Fargo could be deemed to have knowledge of the ’779 or ’571 patent applications—

which, for the reasons explained in its Motion, Wells Fargo disputes—such knowledge does not

constitute evidence of public knowledge of the issued patents for purposes of the willful

infringement inquiry. Put simply, patent applications are not patents, and “knowledge of a patent

application alone is insufficient to meet the knowledge requirement for either a willful or induced

infringement claim.” Software Research, Inc. v. Dynatrace LLC, 316 F. Supp. 1112, 1133 (N.D.

Cal. 2018).

       Regarding the February 2018 Epicenter email, because the email undisputedly does not

reference the ’090 patent, there is no evidence that Wells Fargo had knowledge of the ’090 patent

prior to suit. Additionally, USAA does not dispute that, under the clear terms of the agreement

between USAA and Wells Fargo, the February 2018, Epicenter email and information exchanged

therein cannot be used in any adversarial proceeding, or for any purpose other than in the

negotiations between the parties regarding a potential license. See Ex. O. Accordingly, the email

is inadmissible at trial, and cannot create a fact issue at summary judgment.

       Even assuming the Epicenter email is admissible and creates a genuine issue of material

fact as to Wells Fargo’s knowledge of the ’779, ’517, and ’571 patents as of February 2018, USAA

fails to explain how the email shows that Wells Fargo had knowledge of the Asserted Patents so

as to willfully infringe them as of the date each of the Asserted Patents issued starting in 2014.

“[C]ulpability is generally measured against the knowledge of the actor at the time of the

challenged conduct.” Halo Elecs., 136 S. Ct. at 1933.

III.   Conclusion



                                                 4
Case 2:18-cv-00245-JRG Document 260 Filed 10/15/19 Page 6 of 8 PageID #: 28209



      For the foregoing reasons, the Court should grant Wells Fargo’s motion.




                                             5
Case 2:18-cv-00245-JRG Document 260 Filed 10/15/19 Page 7 of 8 PageID #: 28210



Respectfully submitted on September 11, 2019.

                                                    By: Thomas M. Melsheimer
                                                        Thomas M. Melsheimer
                                                        TX Bar No. 13922550
                                                        tmelsheimer@winston.com
                                                        Michael A. Bittner
                                                        TX Bar No. 24064905
                                                        mbittner@winston.com
                                                        J. Travis Underwood
                                                        TX Bar No. 24102587
                                                        tunderwood@winston.com
                                                        Winston & Strawn LLP
                                                        2121 North Pearl Street, Suite 900
                                                        Dallas, TX 75201
                                                        (214) 453-6500 – Telephone
                                                        (214) 453-6400 – Facsimile

                                                         E. Danielle T. Williams
                                                         NC Bar No. 23283
                                                         dwilliams@winston.com
                                                         Winston & Strawn LLP
                                                         300 South Tryon Street, 16th Floor
                                                         Charlotte, NC 28202
                                                         (704) 350-7700 – Telephone
                                                         (704) 350-7800 – Facsimile

                                                         Matthew R. McCullough
                                                         CA Bar No. 301330
                                                         mrmccullough@winston.com
                                                         Winston & Strawn LLP
                                                         275 Middlefield Road, Suite 205
                                                         Menlo Park, CA 94025
                                                         (650) 858-6500 – Telephone
                                                         (650) 858-6550 – Facsimile




                                                6
Case 2:18-cv-00245-JRG Document 260 Filed 10/15/19 Page 8 of 8 PageID #: 28211



                                                       Jack Wesley Hill
                                                       TX Bar No. 24032294
                                                       wh@wsfirm.com
                                                       Ward, Smith & Hill, PLLC
                                                       P.O. Box 1231 1507 Bill Owens Parkway
                                                       Longview, Texas 75606-1231
                                                       (903) 757-6400 (telephone)
                                                       (903) 757-2323 (facsimile)

                                                       Counsel for Defendant
                                                       Wells Fargo Bank, N.A.


             CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

        I hereby certify that under L.R. CV-5(a)(7)(B) that the foregoing document is filed under
seal pursuant to the Court’s Protective Order entered in this matter (Dkt. No. 40).

                                                    /s/ Michael Bittner
                                                    Michael Bittner


                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was filed electronically in
compliance with Local Rule CV-5(a). Therefore, this document was served on all counsel who
are deemed to have consented to electronic service pursuant to Local Rule CV-5(a)(3)(A).


                                                    /s/ Michael Bittner
                                                    Michael Bittner




                                               7
